                    1 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      Trevor J. Ingold, SB# 193227
                    2
                        E-Mail: Trevor.Ingold@lewisbrisbois.com
                    3 Wendy S. Dowse, SB# 261224
                        E-Mail: Wendy.Dowse@lewisbrisbois.com
                    4
                      Alex Farzan, SB# 312771
                    5   E-Mail: Alex.Farzan@lewisbrisbois.com
                      633 West 5th Street, Suite 4000
                    6
                      Los Angeles, California 90071
                    7 Telephone: 213.250.1800
                    8 Facsimile: 213.250.7900
                    9 Attorneys for Defendant LG Chem, Ltd.
                   10                               UNITED STATES DISTRICT COURT
                   11                             CENTRAL DISTRICT OF CALIFORNIA
                   12                                      WESTERN DIVISION
                   13 BRIAND GUZMAN,                                       Case No. 2:20-cv-07778-JFW (SKx)
                   14
                                           Plaintiff,                      DEFENDANT LG CHEM, LTD.’S
                   15                                                      NOTICE OF MOTION AND
                   16             vs.                                      MOTION TO DISMISS
                                                                           PLAINTIFF’S COMPLAINT FOR
                   17 LG CHEM MICHIGAN INC.; LG                            LACK OF PERSONAL
                   18 CHEM AMERICA, INC.; LG CHEM,                         JURISDICTION
                      LTD.; V-SPOT VAPOR; and DOES 1
                   19 through 125, inclusive,                              The Honorable John F. Walter
                   20
                                           Defendants.                     Date: October 5, 2020
                   21                                                      Time: 1:30 p.m.
                   22                                                      Courtroom: 7A

                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4844-7355-5657.2
& SMITH LLP                                                            1
ATTORNEYS AT LAW                        DEFENDANT LG CHEM, LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
                    1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                    2            Please take notice that on Monday, October 5, 2020, at 1:30 p.m., or as soon
                    3 thereafter as counsel may be heard in the courtroom of the Honorable John F.
                    4 Walter, Courtroom 7A, located at 350 West 1st Street, Los Angeles, California,
                    5 Defendant LG Chem, Ltd. (“LG Chem”) will and hereby does move to dismiss
                    6 Plaintiff Briand Guzman’s Complaint [Doc. 1, Ex. A] for lack of personal
                    7 jurisdiction pursuant to Federal Rule of Civil 12(b)(2).
                    8            This motion is based on this notice of motion and motion, the accompanying
                    9 memorandum of points and authorities, the declaration of Sooha Yang, all pleadings
                   10 and papers on file in this action, such other evidence or arguments as may be
                   11 presented to the Court, and such other matters of which this Court may take judicial
                   12 notice. This motion is made following the conference of counsel pursuant to L.R. 7-
                   13 3 which took place on August 31, 2020.
                   14
                   15 DATED: September 2, 2020                  Respectfully submitted,
                   16
                                                                LEWIS BRISBOIS BISGAARD & SMITH LLP
                   17
                   18
                                                                By:         /s/ Trevor Ingold
                   19                                                 Trevor J. Ingold
                   20                                                 Attorneys for Defendant LG Chem, Ltd.

                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4844-7355-5657.2
& SMITH LLP                                                           2
ATTORNEYS AT LAW                       DEFENDANT LG CHEM, LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
                    1                                 CERTIFICATE OF SERVICE
                    2            I hereby certify that on this 2nd day of September, 2020, I electronically filed
                    3 the foregoing DEFENDANT LG CHEM, LTD.’S NOTICE OF MOTION AND
                    4 MOTION TO DISMISS PLAINTIFF’S COMPLAINT FOR LACK OF
                    5 PERSONAL JURISDICTION with the Clerk of the Court using the CM/ECF
                    6 system which will send notification of such filing to the following:
                    7   Case No. 2:20-cv-07778-JFW (SKx)W.
                                                  Douglas                 Attorneys for Plaintiff BRIAND
                      Easton                                              GUZMAN
                    8 Brian W. Easton
                      Gabriel M. Mendoza                                  Telephone: (714) 850-4590
                    9 EASTON & EASTON, LLP                                Fax: (714) 850-1978
                      650 Town Center Drive, Suite 1850                   Email: gmendoza@eastonlawfirm.com
                   10 Costa Mesa, CA 92626
                   11
                                 I also certify the document and a copy of the Notice of Electronic Filing was
                   12
                        served via on the following non-CM/ECF participants:
                   13
                   14
                   15
                                                                            /s/ Trevor Ingold
                   16                                                 Trevor J. Ingold
                                                                      Attorneys for Defendant LG Chem, Ltd.
                   17
                   18
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27

LEWIS              28
BRISBOIS
BISGAARD                4844-7355-5657.2
& SMITH LLP                                                           3
ATTORNEYS AT LAW                       DEFENDANT LG CHEM, LTD.’S NOTICE OF MOTION AND MOTION TO DISMISS
